            Case 6:19-cv-00034-ADA Document 18 Filed 02/21/19 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

DIAMONDBACK INDUSTRIES, INC.,                   §
                                                §
                Plaintiffs,                     §
                                                §
vs.                                             §    CASE NO. 6:19-CV-00034-ADA
                                                §    (Consolidated with 6:19-CV-00036-ADA)
REPEAT PRECISION, LLC; NCS                      §
MULTISTAGE, LLC; NCS                            §
MULTISTAGE HOLDINGS, INC.;                      §
ADVENT INTERNATIONAL                            §
CORPORATION; RJ MACHINE                         §
COMPANY, INC.; GARY MARTIN;                     §
GRANT MARTIN; AND ROBERT                        §
NIPPER,                                         §
                                                §
                Defendants.                     §


CORPORATE DISCLOSURE STATEMENT OF DEFENDANTS REPEAT PRECISION,
   LLC, NCS MULTISTAGE HOLDINGS, INC., AND NCS MULTISTAGE, LLC

       Pursuant to Federal Rule of Civil Procedure 7.1, Defendants Repeat Precision, LLC

(“Repeat Precision”), NCS Multistage Holdings, Inc. (“NCSM”), and NCS Multistage, LLC

(“NCS Multistage”) disclose as follows:

       1.       Repeat Precision is a limited liability company organized under the laws of Texas.

Repeat Precision certifies that Pioneer NCS Energy Holdco, LLC owns more than 10% of

Repeat Precision. The ultimate parent company of Pioneer NCS Energy Holdco, LLC is NCSM.

       2.       NCSM is a Delaware company publicly traded on the NASDAQ under the

symbol NCSM. No publicly-traded company owns 10% or more of NCSM’s stock.

       3.       NCS Multistage is a limited liability company organized under the laws of Texas.

The ultimate parent of NCS Multistage is NCSM.




                                                1
        Case 6:19-cv-00034-ADA Document 18 Filed 02/21/19 Page 2 of 3




Date: February 21, 2019            Respectfully Submitted,

                                   /s/ W. Scott Hastings
                                   W. Scott Hastings
                                     Texas State Bar No. 24002241
                                     shastings@lockelord.com
                                   Charles E. Phipps
                                     Texas State Bar No. 00794457
                                     cphipps@lockelord.com
                                   Susan E. Adams
                                     Texas State Bar No. 24059354
                                     suadams@lockelord.com
                                   Anna K. Finger
                                     Texas State Bar No. 24105860
                                     anna.k.finger@lockelord.com

                                   LOCKE LORD LLP
                                   2200 Ross Avenue, Suite 2800
                                   Dallas, Texas 75201
                                   (214) 740-8000 Telephone
                                   (214) 740-8800 Facsimile

                                   ATTORNEYS FOR REPEAT PRECISION, LLC,
                                   NCS MULTISTAGE, LLC, NCS MULTISTAGE
                                   HOLDINGS, INC., AND ROBERT NIPPER




                                      2
         Case 6:19-cv-00034-ADA Document 18 Filed 02/21/19 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on February 21, 2019, I served the foregoing Corporate Disclosure

Statement of Defendants Repeat Precision, LLC, NCS Multistage Holdings, Inc., and NCS

Multistage, LLC on all counsel of record via the Court’s ECF system and/or via email.

       Decker A. Cammack
       Mack Ed Swindle
       David A. Skeels
       Whitaker Chalk Swindle & Sawyer
       301 Commerce Street, Suite 3500
       Fort Worth, Texas 76102
       Telephone: (817) 878-0500

       John P. Palmer
       Naman Howell Smith & Lee
       P.O. Box 1470
       Waco, Texas 76703-1470
       Telephone: (254) 755-4100

       J. Hoke Peacock, III
       Shawn L. Raymond
       Krisina J. Zuniga
       Susman Godfrey L.L.P.
       1000 Louisiana, Suite 1000
       Houston, Texas 77002
       Telephone: (713) 653-7808

       Paul R. Genender
       Weil, Gotshal &Manges LLP
       200 Crescent Court, Suite 300
       Dallas, Texas 75201
       Telephone: (214) 746-7700

       Patrick J. O’Toole, Jr.
       Weil, Gotshal & Manges, LLP
       100 Federal Street, Floor 34
       Boston, Massachusetts 02110
       Telephone: (617) 772-8333


                                            /s/ W. Scott Hastings
                                            W. Scott Hastings




                                               3
